Webb, Judge,
dissenting.
I must respectfully dissent.
Defendant here was an unpaid bailee for repairs. Somewhat similar, Cotton v. Pendley, 130 Ga. App. 552 (203 SE2d 758) was a trover action for an automobile which the plaintiff left with the defendant for repairs. The plaintiff therein appealed from the judgment on the jury verdict in favor of the defendant on his counterclaim. This court held: "Grounds 3, 4 and 6 of the enumeration of errors contend that the plaintiff was denied the right to *640recover damages for reasonable hire by the trial judge’s ruling to the effect that such damages were recoverable only from the date of a conversion, which did not occur unless and until there was a demand and a refusal to return possession. Since the defendant lawfully acquired possession of the vehicle as a bailee for repairs, there was no conversion unless and until the plaintiff demanded his property and the defendant wrongfully refused to deliver it. Sisk v. Carney, 121 Ga. App. 560, 562 (174 SE2d 456) and cit.; Truscott v. Garner, 92 Ga. App. 95 (1) (88 SE2d 197).. . The evidence that the defendant was holding the automobile in assertion of his special lien for repairs, authorized the jury’s finding that there was no wrongful refusal to deliver, Truscott v. Garner, supra, (3), thus distinguishing this case from those in which the defendant denied the plaintiffs ownership and title, rather than the mere right of possession. See Graham v. State Street Bank &c. Co., 111 Ga. App. 416, 418 (1) (142 SE2d 99) and cits.” (Emphasis supplied.)
The only question presented in the case sub judice is whether the trial court made a correct finding as to the damages. "In estimating the value of personalty unlawfully detained, the plaintiff may recover the highest amount which he shall prove between the time of the conversion and the trial.” Code § 107-103. Up until the time of filing answer, which denied the bank’s interest in the automobile, there had been no conversion and no demand and wrongful refusal to deliver. Cut-Rate had been unable to locate the owner, was unaware of the bank’s rights, and was holding the car in assertion of its special lien for repairs. After the bank and Cut-Rate became aware of each other and had some discussions relative to insurance, etc., the bank finally demanded the car, Cut-Rate expressed itself as being willing to turn it over, but the bank withdrew the demand and filed its trover petition.
The trial court construed Cut-Rate’s answer as amounting to a conversion, from which Cut-Rate takes no appeal. Since this was the only possible conversion shown, the trial court quite correctly held that the measure of damages was the highest amount proven between the time of filing answer and the trial.
*641I do not find that the record supports the assertion that the automobile was damaged by Cut-Rate after suit was filed and before answering. It appears to have been damaged before suit was filed.
Nor do I agree that the act of defendant’s servant in backing the wrecker into the garage against the automobile was an act of dominion wrongfully asserted over the automobile in denial of the plaintiffs right, or inconsistent with it, and amounted to a conversion to defendant’s own use of the pre-collision value of the automobile less the after-collision value of $600. It should first be noted that this was not a wilful or intentional act, that there has been no finding of negligence on defendant’s part, and that the evidence does not demand such a finding. Even if the servant were negligent, however, I have not been made familiar with any binding authority which sustains the premise that mere negligence of the bailee in caring for the property bailed (in this case stored after repairs) is equivalent to a conversion. The law is otherwise.
"In order for the bailor to maintain an action in trover for the alleged conversion of the subject of bailment there must have been a positive tortious assertion of dominion over the goods inconsistent with the bailor’s right of possession. Nonfeasance or neglect of legal duty, or the mere failure to perform an act made obligatory by contract, or failure to perform an act as a result of which property is lost to the owner, will not support an action of trover. Negligence in caring for the property is not an act of dominion over it such as is necessary to make the bailee liable as a converter, and generally, a bailee is not liable in trover for a loss of property through larceny from him without his fault, or because of mere negligence resulting in its destruction.” 8 AmJur2d, Bailments, § 107.
"If there was negligence in the effort to deliver the trunk on the day of its arrival, and if the initial company was responsible therefor and liable either as a common carrier or as a warehouseman, that was a matter to be asserted in a different form of action. A plaintiff can not sue for a conversion and recover by proving that there was no conversion, but at most negligence in failing to promptly deliver, and a destruction by fire while the *642property was stored in a warehouse. The verdict, therefore, based upon this form of action [trover] was contrary to evidence and without evidence to support it.” Southern Express Co. v. Sinclair, 130 Ga. 372, 374 (60 SE 849).
"An action in trover can not be maintained upon proof that the property was lost by negligence of the defendant, where it does not appear that the defendant converted the same to his own use. Southern Express Co. v. Sinclair, 130 Ga. 372 (60 SE 849); 26 RCL 1112. It follows, therefore, that in a suit in trover against a bank, to recover for the conversion of certain bonds alleged to have been deposited with the bank as a bailee, to be held by it for safekeeping, it is not prejudicial to the rights of the plaintiff for the court to fail to instruct the jury fully as to the degree of diligence required of the bank to safeguard the property against theft or loss.” Green v. Fairburn Banking Co., 29 Ga. App. 3 (1) (113 SE 59).
"In trover conversion is the gist of the action. There must be some act of malfeasance, not mere nonfeasance, some positive wrong, and not the mere omission of what is right. Mere neglect of duty will not support an action of trover. Southern Express Co. v. Sinclair, 130 Ga. 372 (60 SE 849); Savage v. Smythe, 48 Ga. 562 (2); Roll v. Black, 2 Ga. Dec. 18 [other cits, omitted].” Shore v. Brown, 19 Ga. App. 476, 477 (5) (91 SE 909). Accord: Wood v. Frank Graham Co., 91 Ga. App. 621 (1, 3) (86 SE2d 691); Ben Hyman & Co. v. Solow, 103 Ga. App. 152, 153 (118 SE2d 706).
Nalley v. Thomason, 28 Ga. App. 787 (113 SE 65) does not require a different result since in that case the bailee did not damage the bailed property, but rather there was a loss or disappearance under such circumstances that the jury would have been authorized to conclude that the loss was due to an unauthorized removal and appropriation to the bailee’s own use. Here, at most, there was negligent damage; and negligence and theft cannot be equated in an action of trover. The remedy for negligence of the bailee in caring for the property bailed is provided for by Code § 12-403 and other applicable bailment law, and damages therefor are not properly recoverable in a trover action, which the *643majority apparently seek to hold.
I am authorized to state that Chief Judge Bell, Presiding Judge Pannell and Judge Stolz join in this dissent.